Citation Nr: 0901346	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  98-20 492	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a knot on the left 
wrist.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for frostbite of the 
hands.

4.  Entitlement to service connection for depression and/or 
bipolar disorder.

5.  Entitlement to an increased (compensable) evaluation for 
hypertension.

6.  Whether a notice of disagreement with a December 1998 
rating decision notification, denying service connection for 
a low back condition, was timely filed.

7.  Whether new and material evidence has been received to 
reopen a claim for  entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Terrance L. Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had creditable active service from August 1980 to 
March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1997 (issues of service connection for left wrist, 
bilateral knee, frostbite, and depression disorders); October 
2002, which granted service connection for hypertension 
(appeal of noncompensable rating assigned); December 2003 
(timeliness of appeal); and May 2005 (service connection for 
bipolar disorder and new and material evidence to reopen 
claim for service connection for a back condition).  In 
September 2008, the appellant appeared at a central office 
hearing held before the undersigned.  

With respect to the latter two issues listed above, no 
substantive appeal is of record, addressing the issue of 
service connection for bipolar disorder.  However, in the 
January 2007 statement of the case which addressed that 
issue, the issue was framed as service connection for 
"mental disorder to include bipolar disorder."  In an 
August 2005 supplemental statement of the case on the already 
perfected appeal of the issue of service connection for 
depression, the issue was identified as "service connection 
for depression and/or any other acquired psychiatric 
condition."  Moreover, the diagnostic criteria for bipolar 
disorder incorporate the criteria for major depressive 
episode.  See Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV).  Under these circumstances, 
the issue of service connection for bipolar disorder must be 
considered as part of the same claim as the issue of service 
connection for depression.  

This must be contrasted with the claims for service 
connection for post-traumatic stress disorder (PTSD) and 
secondary substance abuse, also included, correctly, as 
separate issues, in the January 2007 statement of the case.  
The diagnostic criteria and regulatory framework for PTSD 
claims differ from other mental conditions.  See 38 C.F.R. § 
3.304 (2008).  Further, substance abuse is claimed secondary 
to PTSD.  There is no substantive appeal as to these issues 
of record, and these issues are not before the Board at this 
time.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 
2008) (a claim based on a distinct and separate diagnosis is 
a new claim).  

As to the claim to reopen the previously denied claim for 
service connection for a back condition, a notice of 
disagreement was received (on a substantive appeal form) in 
July 2005, and a statement of the case was furnished in 
August 2005.  The Board construes a November 2005 statement, 
which mentioned a desire to appeal the issue of a back 
condition, as adequate to constitute a substantive appeal, 
and, therefore, that issue is properly before the Board.

In a statement received in December 2003, the veteran claimed 
entitlement to service connection for a cervical spine 
disorder.  This issue has never been the subject of a rating 
decision, and, therefore, is a new claim, in the sense that 
it has not been previously denied.  In this regard, although 
the cervical spine is part of the spine, it is typically 
referred to in layman's terms as the "neck", rather than 
the "back;" therefore, the previous rating decisions 
addressing a back condition cannot be assumed to include the 
cervical spine.  The Board has characterized the issues 
currently on appeal as pertaining to a low back condition, to 
avoid any further confusion as to this matter.  The claim for 
service connection for a cervical spine disability is 
REFERRED to the RO for initial development and consideration 
on the merits (i.e., without requiring new and material 
evidence).  

The issues numbered 1 - 5 on the title page, as well as the 
issue of service connection for a low back condition on the 
merits, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a September 1998 rating decision, of which the veteran was 
notified in a letter dated December 17, 1998.  

2.  A notice of disagreement with that determination was not 
received within one year of the December 17, 1998 
notification, and no statement mentioning a back condition 
was thereafter received until November 2001.

3.  Evidence received since the September 1998 rating 
decision, which denied service connection for a back 
condition, includes evidence which relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back condition, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran did not initiate an appeal of a September 
1998 rating decision by the submission of a timely notice of 
disagreement within a year of the December 17, 1998, rating 
decision notice.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the claimant must file a notice of disagreement within the 
year after the RO sends notice of the adverse decision; and a 
substantive appeal must be filed within 60 days of issuance 
of the statement of the case, or within the remainder of the 
1-year period which follows the RO's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Thus, as pertinent to this 
appeal, to initiate an appeal, a notice of disagreement must 
be received within one year of the date of the notice of the 
adverse action.

In April 1998, the veteran submitted a claim for service 
connection for disabilities including a back condition.  At 
the same time, he submitted a notice of disagreement with an 
October 1997 rating decision, which addressed other issues.  
In May 1998, he was furnished a statement of the case on 
those appealed issues.  He perfected that appeal with the 
submission of a timely substantive appeal in July 1998.

In a September 1998 rating decision, the RO denied service 
connection for the disabilities claimed in the April 1998 
claim, including a back condition.  He was notified of this 
decision in a letter sent to his correct address on December 
17, 1998.  See 38 C.F.R. § 3.1(q) (Notice means written 
notice sent to a claimant at his latest address of record).  
No correspondence or other evidence addressing a back 
condition was received from the veteran or his then-
representative within one year of the December 1998 letter.  

In May 1999, the file was referred to the Board for a 
hearing, which was canceled, and the claims file was returned 
to the RO.  After it was again referred to the Board, the 
Board remanded the issues then on appeal (from the October 
1997 rating decision) to the RO in January 2001.  In the 
"INTRODUCTION" section, the Board noted that the veteran 
had not filed a notice of disagreement with the denial of a 
claim for service connection for a back condition, and stated 
that the issue was not part of the current appeal.

On November 21, 2001, numerous records were received from the 
veteran, including an authorization (dated in November 2001) 
for the release of service medical records showing treatment 
for a back injury on July 23, 1981, along with a copy of the 
referenced medical record.  At the same time, he provided 
another authorization form, pertaining to an October 2001 
evaluation by W. R. Atkins, Jr., M.D., again accompanied by 
the referenced medical record.  This is the earliest mention 
of a back condition contained in the claims file after the 
December 1998 notice of the adverse rating decision.  

In a statement dated in October 2003, the veteran said that 
he wished to submit as evidence a claim he had submitted in 
April 1998 for service connection for a back injury.  He said 
he had been denied, and had appealed, but was never notified 
of a "second review" of his back injury claim decision.  He 
said he had been notified that all claims were being remanded 
back to the RO for adjudication.  He also said he had never 
seen or received a May 1998 letter requesting proof of 
continuity of treatment after service, as claimed in the 
September 1998 rating decision.  He said he wished to 
resubmit additional evidence concerning his appeal for 
service connection for a back condition.

In a statement dated in received in November 2003, the 
veteran stated that he wished to submit additional medical 
evidence concerning his appeal for service connection for 
disabilities including lumbosacral spine.  

In a December 2003 letter from the RO, the veteran was 
informed that service connection had been previously denied 
for a back condition, and that no notice of disagreement had 
been received.  As the appeal period had expired, the 
decision was final, and in order to reconsider the claim, new 
and material evidence must be received.  

The veteran responded with a notice of disagreement with this 
determination in December 2003, on the issue of timeliness of 
the appeal.  He stated that his appeal had been remanded in 
1999, because his claims had not been handled properly.  He 
stated that he did appeal the claim for service connection 
for lumbar spine condition in a timely manner in November 
2001.  

In December 2003, a statement in support of claim, dated in 
December 2003, was received from the veteran, in which he 
stated that he wished to submit a claim for service 
connection for a lumbar spine condition.  

In January 2004, the veteran submitted another copy of Dr. 
Atkins's October 2001 evaluation report, and stated that he 
had submitted this along with a copy of a service medical 
record and an authorization for release of information to VA 
on November 21, 2001, for a back condition.  He stated that 
this was submitted in a timely manner, and requested that it 
be sent to the Board for appellate consideration.  

As can be seen in the above summary, no notice of 
disagreement, or any communication which could be construed 
as a notice of disagreement, was received within a year of 
the December 1998 rating decision notification.  

In his substantive appeal, the veteran contended that his 
then-representative had misinformed him that all of his 
claims, including his back pain, were included in the appeal 
remanded from the Board.  Under certain circumstances, a 
statutory filing period may be equitably tolled due to 
conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. 
Cir. 1998).  Equitable relief is granted rarely, such as in a 
case where a claimant actively pursued judicial remedies but 
has filed a defective pleading or where a claimant has been 
induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Pfau v. West, 12 Vet. 
App. 515, 517 (1999), citing Irwin v. Department of Veterans 
Affairs, 498 U.S. 89 (1990).  The Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).  In this case, there is no 
indication of any conduct by VA which would have misled the 
veteran into allowing the filing deadline to pass.  His 
complaints are limited to his representative, and are not 
corroborated.  

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Id at 1321.  Here, the veteran was an 
inpatient in VA facilities during parts of the appeal period.  
Specifically, from October 1998 until December 30, 1998, the 
veteran was in a VA domiciliary.  However, he was discharged 
approximately two weeks after the notice letter was sent to 
him.  He was hospitalized in a VA substance abuse treatment 
unit from November 19, 1999, to December 6, 1999.  This was a 
voluntary admission.  Although the veteran was noted to be 
impulsive, he was not delusional or confused, and it was 
noted that he was in control of his behavior.  Therefore, he 
did not meet the Barrett criteria, even during his 
hospitalization.  Moreover, a back condition was not 
mentioned for nearly two years after that, in November 2001, 
and, in November 2001, the veteran did not identify his 
statements as a notice of disagreement.  

At his hearing, the veteran testified that he had attempted 
to file a notice of disagreement with the denial of service 
connection for a back condition.  He stated that his wife 
submitted information, and that he and his wife went to the 
RO together to clarify things, but the RO would not accept 
the evidence, telling him that he could not just keep 
submitting the same information.  The veteran, indeed, has 
submitted multiple copies of evidence on numerous occasions, 
which has caused much difficulty in reviewing the file.  
Although a careful review of all six volumes of the veteran's 
claims file does not disclose a timely appeal, the Board 
believes that the repeated submissions of multiple copies of 
previously considered evidence did cause the RO to overlook 
the fact that new and material evidence had been submitted, 
as will be discussed below.

However, these repeated submissions of evidence occurred 
after the November 2001 packet of information was received.  
There is no evidence indicating that prior to that date, in 
particular, prior to December 17 1999, a notice of 
disagreement or other information pertaining to the low back 
was received, or rejected.  There is a Report of Contact from 
the veteran's wife regarding evidence submissions, but this 
was in 2004, and referred to evidence received in late 2003.  
Moreover, the veteran has cited the November 2001 date as the 
date his notice of disagreement was received; his error is in 
believing that this was a timely response to the December 
1998 rating decision.

In this case, there is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

New and Material Evidence

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).   

As discussed above, service connection for a back condition 
was denied by the RO in a September 1998 rating decision, and 
the veteran did not appeal that decision within a year of the 
December 1998 notification to him of the decision; 
accordingly, the rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened, and if 
so reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior final rating 
decision included service medical records, which showed one 
occasion on which the veteran was treated for back strain in 
service.  

Evidence received since then includes a report of an October 
2001 evaluation by W. R. Atkins, Jr., M.D., initially 
received in November 2001.  Dr. Atkins diagnosed a low back 
syndrome, and posited a connection to injuries received in 
service in the 1980's.  This medical evidence of a current 
back disability with a nexus to service was not previously 
considered.  Moreover, the evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, current disability, as well as a nexus to 
service.  In this regard, evidence is weighed and credibility 
assessed after a claim is reopened.  See Justus v. Principi, 
3 Vet. App. 510 (1993).  Hence, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   




ORDER

The veteran did not timely appeal a December 1998 
notification of a rating decision denying service connection 
for a back condition, and the appeal as to timeliness is 
denied.  

New and material evidence to reopen the claim for service 
connection for a low back condition has been received; to 
that extent only, the appeal is granted.


REMAND

Because the claim for service connection for residuals of a 
low back disability has been reopened with the submission of 
new and material evidence, additional assistance in 
developing evidence pertinent to the veteran's claim must be 
provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Specifically, he must be 
provided a nexus opinion, which includes a claims file review 
by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, similar examinations are needed with respect to 
the issues of service connection for a bilateral knee 
disorder, a ganglion of the left wrist, residuals of 
frostbite of the hands, and for an acquired psychiatric 
disability.  In this regard, examinations of record are 
inadequate.  With respect to the knees and left wrist, 
although service medical records do not show treatment, he is 
competent to describe his symptoms; the absence of service 
medical records showing treatment is a factor to consider in 
weighing the probative value of his statements, but is not 
dispositive.  

This case is also complicated by the fact that although the 
veteran was discharged from the military in February 1996, 
his discharge was under conditions other than honorable.  A 
VA administrative decision in August 1997 determined that he 
had an honorable period of service from August 28, 1980, 
through March 2, 1995, but that the period of active duty 
from March 30, 1995, through February 28, 1996, was under 
dishonorable conditions, and, hence, compensation may not be 
paid for any disability for which service connection is based 
on the dishonorable service.  As to the knees, a VA X-ray 
report of the left knee in May 1997 showed minimal 
degenerative changes, while X-rays of the knees in September 
1997 showed normal knees.  Magnetic resonance imaging (MRI) 
scans in October 2003 showed chondromalacia.  

Concerning the left wrist, he had a ganglion cyst, but recent 
records show that he has been diagnosed with deQuervain's 
tenosynovitis; it is not known whether this is related to the 
ganglion, or whether the ganglion is of service origin.  

The veteran also states that he suffered frostbite of the 
hands in service; however, he states that he did not receive 
medical treatment at the time, and the veteran is not 
competent to provide a medical diagnosis.  Nevertheless, Dr. 
Atkins wrote, in October 2001, that the veteran had decreased 
sensation in both hands, and diagnosed status post frostbite 
with neuralgia.  However, VA nerve conduction velocities 
(NCV) in September 2003 were normal except for the right 
ulnar nerve distribution.  Thus, he must be afforded an 
examination to clarify these matters.

The veteran also claims service connection for a psychiatric 
condition, diagnosed as depression and/or bipolar disorder.  
Records dated in and after service show extensive treatment 
for substance abuse disorders, but situational depression was 
noted on one occasion in service, and depression has been 
noted on occasion in the post-service medical records.  In 
addition, the possibility of bipolar disorder was raised on 
one occasion.  In view of the multiple diagnoses, a VA 
examination must be conducted, with careful review of the 
relevant medical evidence.

Concerning the reopened claim for service connection for a 
back disorder, back strain was shown on one occasion in 
service, in July 1981.  An opinion is needed as to whether a 
current low back disability is related to service.

The veteran also claims entitlement to a compensable rating 
for hypertension.  Hypertension or isolated systolic 
hypertension with diastolic blood pressure of predominantly 
100 or more, or systolic pressure predominately 160 or more, 
or a history of diastolic pressure predominately 100 or more 
who requires continuous medication, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.104, Code 7101 (2008).  At the 
time of the most recent VA examination, in November 2004, the 
veteran was not taking any hypertension medication, and the 
diagnosis at that time was labile hypertension.  However, 
subsequent to that examination, the veteran began taking 
medication, apparently in 2005.  Thus, the veteran must be 
afforded an examination which reflects this change.  In 
reviewing the predominant blood pressures, although there are 
many normal readings, there are some diastolic blood pressure 
readings on file which exceed 100.  In particular, service 
medical records show three diastolic blood pressures of 100 
or higher; hospital records from Kirkwood Detoxification in 
July 2003 show three readings exceeding 100; and records of 
treatment with Christiana Care Health Services in January 
2002 show multiple diastolic readings exceeding 100.  

Additional evidence received at the Board after the veteran's 
hearing, without a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304(c) (2007); see also Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  Although most of this evidence consists of 
copies of evidence already on file, there are some records, 
dated in 2008, which have not been previously considered.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service connection 
for a low back disability.  Specifically, 
the veteran should be notified of the 
evidence and information necessary to 
substantiate his reopened claim.  Such 
notice should inform him of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information.  The notice should also 
provide information regarding assigned 
ratings and effective dates.  

2.  Thereafter, schedule the veteran for 
examinations by the appropriate 
specialists to determine whether the 
conditions identified below are related to 
service.  The following instructions apply 
to all examinations:

For each examination, the entire claims 
folder and a copy of this REMAND must be 
made available the physician.  The 
complete rationale for all opinions 
expressed should be provided.  Any 
indicated tests should be conducted, and 
the results reviewed prior to the final 
opinion.  

For each examination, it would be helpful 
if the physician would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

Finally, for each examination, if the 
examiner concludes that the condition is 
more likely than not or at least as likely 
as not related to service, the examiner 
must specify whether the onset was before 
or after March 30, 1995 (due to the 
character of service).  

Nexus examinations satisfying the above 
requirements should be obtained as to the 
following claimed conditions:

a.  Low back condition:  The examiner 
should express an opinion as to whether 
any current chronic low back disability is 
related to low back pain shown in service 
in 1981.  

b.  Knot on left wrist:  In addition to an 
opinion as to whether the condition was of 
service origin, the examiner should 
provide a diagnosis (or diagnoses) for 
this symptom, to include whether 
deQuervain's tenosynovitis shown in 
September 2005, if currently present, 
pertains to that symptom.  

c.  Bilateral knee condition:  For this 
issue, the discussion of whether a knee 
condition was of service origin should 
address the VA X-ray report of the left 
knee in May 1997, which showed minimal 
degenerative changes, versus X-rays of the 
knees in September 1997, which showed 
normal knees.  In addition, diagnoses for 
all chronic knee conditions currently 
present should be provided.  

d.  Depression and/or bipolar disorder:  
Determine whether the veteran currently 
has depression and/or bipolar disorder.  
Review the pertinent evidence, to 
particularly include the following:
*  January 25, 1984 service medical 
record; 
*  Service psychiatric consult dated 
November 2, 1995; 
*  Vet Center evaluation in July 1996; 
*  Records of the veteran's 
hospitalization in Delaware State Hospital 
in December 1996; and 
*  VA psychiatric examination in September 
1997;
Later VA treatment records, including 
hospitalizations from November 1999 and 
from June to September 2002, as well as 
February 2000 mental health clinic 
records, and Vet Center records dated from 
2002 to 2006 should be reviewed as well.  
After reviewing all of the relevant 
evidence, and examining the veteran, an 
opinion as to whether the veteran has 
depression and/or bipolar disorder of 
service origin should be provided.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected hypertension.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, to 
assist the examiner in assessing the 
historical predominant blood pressure 
levels present before he began taking 
medication in 2005.  The examiner's 
attention is drawn to blood pressures 
obtained in service in October 1988, 
January 1991, and December 1994, as well 
as blood pressures obtained during a 
hospitalization in Kirkwood Detoxification 
in July 2003 and in Christiana Care Health 
Services in January 2002.  Any studies 
determined by the examiner to be needed in 
connection with an evaluation of the 
current manifestations and severity of any 
of the condition should be obtained, and 
the results reviewed, prior to the final 
opinion.  All findings should be reported 
in detail, and the examiner should provide 
a rationale for all conclusions reached.

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal, including the reopened 
claim for service connection for a low 
back disability on a de novo basis, in 
light of all evidence of record, including 
the non-duplicative evidence received 
since the last statement of the case or 
supplemental statement of the case.  If 
any claim is denied, the veteran 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


